Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO THE REVENUE AND NEGOTIATION RIGHTS AGREEMENT

 

By this private instrument, the Parties,

 

EPIRUS SWITZERLAND GMBH, a corporation organized under the laws of Switzerland,
with registered office at General-Guisan-Strasse 6, 6303 Zug Switzerland
(hereinafter referred to as “EPIRUS”), and as a successor to FOURTEEN22, INC.
(“FOURTEEN22”), represented herein by its undersigned legal representative(s),
and

 

MOKSHA8 PHARMACEUTICALS, INC., a Delaware corporation with registered office at
1550 Liberty Ridge Drive, Suite 300, Wayne, PA 19087 (hereinafter referred to as
“MOKSHA8”), represented herein by its undersigned legal representative(s),

 

MOKSHA8 and EPIRUS referred to herein individually as a “Party” and collectively
as the “Parties”,

 

hereby amend the Revenue and Negotiation Rights Agreement entered into between
the Parties on December 31, 2010 (the “Agreement”; capitalized terms used herein
without definition shall have the meanings given to them in the Agreement):

 

THE PARTIES HEREIN AGREE to enter into this First Amendment to the Agreement,
which shall be governed by the following provisions:

 

1.              EPIRUS’ Buyout of World-wide Revenue Sharing Payments for the
015 Product.  In exchange for the payments pursuant to Clause 2 below, the
Parties agree that all payment obligations of EPIRUS under Article 2 of the
Agreement in respect of the 015 Product shall be irrevocably extinguished and
deemed paid in full, including amounts payable under (i) Section 2.1(c) of the
Agreement in respect of any past or future Net Sales of the 015 Product by
EPIRUS or its Affiliates, and (ii) Section 2.2(c) of the Agreement in respect of
any past or future Licensing Revenue received by EPIRUS or its Affiliates for
the 015 Product, in each case for all such amounts that would otherwise be
payable under the Agreement in respect of any Net Sales and/or Licensing Revenue
generated in the Territory for the 015 Product.

 

2.              As full and valid consideration for the world-wide buyout of the
015 Product revenue sharing payments pursuant to Clause 1 above, EPIRUS shall
pay to MOKSHA8 a total amount of 1.5 million US Dollars (USD 1,500,000.00) in
two (2) installments:

 

(a)         Seven hundred and fifty thousand US Dollars (USD 750,000.00) within
ten (10) days following the execution of this First Amendment; and

 

(b)         Seven hundred and fifty thousand US Dollars (USD 750,000.00) within
ten (10) days following EPIRUS’ closing of its next Form S3 registered offering
of common stock and, in any event, by no later than December 31, 2014.

 

--------------------------------------------------------------------------------


 

3.              The payments in Clause 2 shall be made by means of transfer to a
bank account to be appointed by MOKSHA8 in writing. The evidence of the order of
transfer to the MOKSHA8’ bank account of the amount corresponded to the payments
shall be considered receipt. For the avoidance of doubt, the Parties agree that
(i) the payments in Clause 2 will be non-refundable, and (ii) pending the
payment of the second installment amount under Clause 2(b) above, no revenue
sharing payment in respect of the 015 Product shall be due or payable by EPIRUS
under the Agreement, subject to its payment of such second installment amount as
provided hereunder.

 

4.              This Amendment shall be effective as of September 24, 2014 (the
“Amendment Effective Date”).

 

5.              The Agreement, including all Exhibits thereto and this First
Amendment constitute the entire agreement between the Parties in relation to the
subject matter thereof and supersede all other prior and contemporaneous
communications, negotiations, arrangements and agreements between the Parties,
whether oral or in writing.  Except for the provisions of the Agreement
expressly amended by this Amendment, the remainder of the Agreement shall remain
in full force and effect as provided therein.

 

6.              This Amendment shall be deemed to have been drafted by both
Parties, and ambiguities, if any, shall not be construed against either Party.

 

7.              This First Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.              The validity, performance, construction and effect of this
Amendment shall be governed by the laws of the State of New York, without regard
to any conflicts of laws principles.

 

IN WITNESS WHEREOF, the Parties execute this First Amendment to the Agreement by
each of their duly authorized representatives.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

EPIRUS SWITZERLAND GMBH

 

 

 

 

 

/s/ Amit Munshi

 

Name:

Amit Munshi

 

Title:

President & CEO

 

 

 

 

 

MOKSHA8 PHARMACEUTICALS, INC.

 

 

 

 

 

/s/ AG Howarth

 

Name:

AG Howarth

 

Title:

CFO

 

 

3

--------------------------------------------------------------------------------